SUPPLEMENTAL DETAILED ACTION
Examiner notes that this is a supplemental final office action in response to communications filed on December 21st, 2020 and applicants amended claim limitation omitted due to typographical error is bolded in office action below. Claims 2, 9-12, 19, and 21 is/are amended. Claims 2-21 have been examined in this application.

Priority
This patent application is a continuation of co-pending U.S. Patent Application No. 14/133,442, entitled NATIVE ONLINE AD CREATION filed December 18, 2013 which is incorporated herein by reference for all purposes, which claims priority to U.S. Provisional Patent Application No. 61/738,881 entitled NATIVE ONLINE AD CREATION filed December 18, 2012 which is incorporated herein by reference for all purposes. Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged (See 37 CFR 1.78, and MPEP § 211 et seq.).

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-5, 7-10, 13, and 17-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S Pub. 20120137211 by Lewontin in view of U.S Pat. 9509783 by Hayden in further view of U.S Pub. 20130110647 by Gindi et al. in even view of U.S Pub. 20110072001 by Basu et al.
Regarding claims 2, 19, and 21, Lewontin discloses, processing the parsed source code to determine one or more hierarchically related sets of native hierarchical content elements comprising the native display page, each set comprising a content item comprising the native display page (“the contents of individual source data elements (e.g., HTML elements or elements associated with CSS, JavaScript, etc.) may be visually rendered as corresponding separate user interface controls of the native application. Additionally, the user interaction with specific user interface controls (e.g., via mouse, keyboard, touch screen, etc.) is mapped to a corresponding element in the source data”) (0037, 0005);
	mapping each of at least a subset of the native hierarchical content elements in each of said sets of native hierarchical content elements to one or more corresponding content elements (“individual elements of the web page (e.g., HTML elements) may be mapped to individual native application user interface elements to enable visual representation and user interaction with the generated native user interface elements. Accordingly, web page contents may provide layout within a user interface element, appearance, and behavior criteria for user interface elements of a native application. As such, some embodiments may therefore provide for an ability to adapt non-proprietary markup languages (e.g., like HTML, CSS, JavaScript and/or the like) for use as a declarative markup for native application user interface generation”) (0021), wherein the mapping includes copying the one or more attributes associated with the native hierarchical content elements in each set to one or more attributes associated with the one or more corresponding content elements (“source web page 200 may be provided to the user interface web engine 82 as source data. The user interface web engine 82 may process the content of the source page to generate user interface elements represented by a UI internal page 210 that is not actually visually presented, but indicates an internally laid-out and processed representation of the user interface of the web-based source data. The UI internal page 210 may include elements that correspond to respective elements of the source web page 200. The dotted lines in FIG. 4 illustrate correspondence between the elements 202 and 206 of the source web 
	and providing the native content item for display in the native display page (“The rendering of the native application user interface element may be modified (e.g., in terms of appearance and/or location) and the functionality of the native application user interface element may be modified by the mapping provided by the user interface web engine 82. In some embodiments, the mapping could be a one-to-one (or, possibly one-to-many) correspondence between HTML elements and UI elements, a set of visual transformations such as affine transforms (e.g., scaling, translation, rotation, etc.) and rendering effects (such as fading, transparency, etc.), translations of user interface events (corresponding to any affine transforms), state mappings whereby elements may be marked as enabled, disabled, active, etc., and/or the like. States may have corresponding visual representations, but states may also refer to functionality…”) (0037).
Lewontin specifically doesn’t disclose, parsing source code of a native display page to determine a plurality of native hierarchical content elements associated with the plurality of native hierarchical content elements of the native display page, however Hayden discloses, parsing source code of a native display page to determine a plurality of native hierarchical content elements of the native display page and one or more attributes associated with the plurality of native hierarchical content elements of the native display page (“A Web page, for 
It would have been obvious to a person of ordinary skill in the art at the time of the applicant's invention to modify, providing rendering of the native display page, mapping subset of native hierarchical content elements, and providing an updated rendering native display page, as disclosed by Lewontin, parsing source code of a native display page to determine a plurality of native hierarchical content elements associated with the plurality of native hierarchical content elements of the native display page, as taught by Hayden for the purpose to customize a browser for improved performance when browsing the web site and receiving the web page with embedded resources. 
Lewontin specifically doesn’t disclose, generating a template for a native content item based at least in part on a selected content item included in the mapping to include the one or more attributes associated with the one or more corresponding content elements, however Gindi discloses, generating a template for a native content item based at least in part on a selected content item included in the mapping, wherein the generated template includes the one or more attributes associated with the one or more corresponding content elements (“With each layout for an advertisement or different display device, the advertisement company may use a different 
Examiner notes: the bolded limitation below was missed due to applicant’s claim amendments OCR scan.
generating the native content item based on the template in response to receiving a call associated with the native display page (“The advertisement 308 may be provided by an advertisement renderer. In many website properties, a website owner may dedicate a portion of a website to advertisements. The portion may be populated by calling an advertisement renderer that may place an ad on the website”) (0061), wherein the generated native content item includes the Application Serial No. 16/511,895 Attorney Docket No. NATIPOO1NC12one or more attributes associated with the one or more corresponding content elements (“With each layout for an advertisement or different display device, the advertisement company may use a different template to format and present the advertisement. The template may define the placement of items within the advertisement, as well as `look and feel` of the advertisement … the advertisement system may crawl a retailer's website to gather both the items for sale as well as the `look and feel` of the retailer's website. The look and feel may be defined by the color palette, font selection, item spacing, text size and formatting, logos, images, and other items. These items may be detected from the retailer's website and used by the 
It would have been obvious to a person of ordinary skill in the art at the time of the applicant's invention to modify, providing rendering of the native display page, mapping subset of native hierarchical content elements, and providing an updated rendering native display page, as disclosed by Lewontin, generating a template for a native content item based at least in part on a selected content item included in the mapping to include the one or more attributes associated with the one or more corresponding content element and receiving a call associated with the native display page to include the Application Serial No. 16/511,895 Attorney Docket No. NATIPOO1NC12one or more attributes associated with the one or more corresponding content elements, as taught by Gindi for the purpose to gather both the items for sale as well as the `look and feel` defined by the color palette, font selection, item spacing, text size and formatting, logos, images, and other items detected from the retailer's website and used by the advertisement company to create new advertisements based on the retailer's web pages. 
	Lewontin specifically doesn’t disclose, embedding code associated with the template into code associated with the native display page, however Basu discloses, embedding code associated with the template into code associated with the native display page (“semantic object extractor 324 parses the content of a search result's associated page (e.g., HTML source code) and identifies page content that matches patterns described by a semantic object definition”) (0048-0049).
It would have been obvious to a person of ordinary skill in the art at the time of the applicant's invention to modify, providing rendering of the native display page, mapping subset of native hierarchical content elements, and providing an updated rendering native display page, Lewontin, embedding code associated with the template into code associated with the native display page, as taught by Basu for the purpose to generate improved search results, including contextual pivot data points, semantic object filtering and a query triggered application display.


Regarding claims 3 and 20, Lewontin discloses, herein the one or more hierarchically related sets of native hierarchical content elements are displayed based at least in part on the one or more attributes associated with the plurality of native hierarchical content elements of the native display page (“FIG. 4 describes operation of the user interface web engine 82 with respect to combining native user interface elements rendered from web page contents (e.g., rendered based on source data from the source web page 100) with pure native-rendered user interface elements in an application user interface. In other words, some elements rendered at the native application user interface 130 may be rendered from corresponding elements of the source web page 100, while other elements are rendered using only native graphics operations for the application's development environment”) (0046).

Regarding claim 4, Lewontin  discloses, herein the one or more attributes associated with the plurality of native hierarchical content elements of the native display page include one or more of a hierarchy associated with the native hierarchical content elements, a placement of the native hierarchical content elements on the native display page, one or more appearance characteristics associated with the native hierarchical content elements, and one or more types of native hierarchical content elements (“individual elements of the web page (e.g., HTML elements) may be mapped to individual native application user interface elements to enable (0021).

Regarding claim 5, Lewontin discloses, wherein the rendered native display page is provided in a rendering environment simulating the rendering of the native display page on one or more of a personal computer, a mobile device, a wearable computing device, and a smart television (“The services may be provided from a network server or other network device, or even from a mobile terminal such as, for example, a mobile telephone, a mobile navigation system, a mobile computer, a mobile television, a mobile gaming system, etc. … various applications and/or services (e.g., web services) may be accessible via mobile terminals (or other perhaps fixed communication devices) and may be provided, in some cases, via a layout or rendering engine that utilizes marked up content for the generation of displayable formatted elements”) (0004-0005).

Regarding claim 7, Lewontin  discloses, wherein the mapping step comprises mapping each of at least the subset of the native hierarchical content elements in the selected content element to one or more corresponding content elements such that at least one attribute associated with the content elements matches at least one attribute associated with the subset (“the user interface web engine 82 may be configured to receive source data comprising one or 

Regarding claim 8, Lewontin discloses, wherein the template includes one or more of at least one set of content elements, a placement of the at least one set of the content elements on the native display page, and one or more display attributes associated with the at least one set of content elements (“provide a mechanism to generate multiple, independent user interface elements for a native application from a source page (or pages) containing standard web content (e.g., HTML, CSS or JavaScript). Thus, for example, individual elements of the web page (e.g., HTML elements) may be mapped to individual native application user interface elements to enable visual representation and user interaction with the generated native user interface elements …”) (0021).

Regarding claim 9, Lewontin discloses, generating a digital native content item based at least in part on the template and one or more content data (Examiner interprets digital native advertisement associated with online content) (“provide a mechanism to generate multiple, independent user interface elements for a native application from a source page (or pages) containing standard web content (e.g., HTML, CSS or JavaScript). Thus, for example, individual elements of the web page (e.g., HTML elements) may be mapped to individual native application user interface elements to enable visual representation and user interaction with the generated native user interface elements. Accordingly, web page contents may provide layout within a user 
	and storing the native content item (“the user interface web engine 82 may use the stored rectangle mappings to map user interface events for native user interface elements back to the corresponding locations in the source web page. Mapped events include user touch events, mouse events, focus events, key presses, and any other events generated as a result of interaction with the native user interface controls”) (0044).	
		
Regarding claim 10, Lewontin discloses, wherein generating the native content item includes: identifying content data associated with one or more content elements included in the template (“page contents may provide layout within a user interface element, appearance, and behavior criteria for user interface elements of a native application. As such, some embodiments may therefore provide for an ability to adapt non-proprietary markup languages (e.g., like HTML, CSS, JavaScript and/or the like) for use as a declarative markup for native application user interface generation”) (0021);
	and formatting the content data using the template to generate the native content item (“the source data (e.g., in the form of a web page) may declare the layout within a user interface element, appearance and behavior of native application user interface elements. In this regard, the user interface web engine 82 may be configured to provide a mapping to enable visual rendering of user interface elements and also enable user interaction with the rendered elements. Thus, for example, the user interface web engine 82 may provide a mapping or translation from source data user interface elements to native application user interface elements that enables 

Regarding claim 13, Lewontin discloses, wherein the native hierarchical content elements include native content elements associated with a web-based publication (“a native application from a source page (or pages) containing standard web content (e.g., HTML, CSS or JavaScript). Thus, for example, individual elements of the web page (e.g., HTML elements) may be mapped to individual native application user interface elements to enable visual representation and user interaction with the generated native user interface elements”) (0021).

Regarding claim 17, Lewontin discloses, monitoring the native display page associated with the set of native hierarchical content elements for changes (“element state and other layout related features such as placement and other visual properties of user interface elements (e.g., initial values that can by dynamically changed during application execution, element state, and other mappings) generated based on source data (e.g., HTML-generated, CSS-generated, or JavaScript-generated user interface elements) when the native application user interface elements are rendered”) (0056-0057);
and detecting a change to at least one native hierarchical content element on the native display page (“identify visual rendering parameters for modification of the placement, visibility, scaling, style properties and/or the like of the user interface elements rendered on the native application user interface 430. As such, the presentation markup 460 may represent an indication of visual rendering parameters defining a modification for placement, visibility, scaling, style properties and/or the like for user interface elements”) (0057, 0048).

Regarding claim 18, Lewontin discloses, based at least in part on the detected change, re-mapping each of at least the subset of the native hierarchical content elements in the selected set to one or more corresponding content elements (“identify visual rendering parameters for modification of the placement, visibility, scaling, style properties and/or the like of the user interface elements rendered on the native application user interface 430. As such, the presentation markup 460 may represent an indication of visual rendering parameters defining a modification for placement, visibility, scaling, style properties and/or the like for user interface elements”) (0057).
	and generating an updated template based at least in part on the re-mapping (“rendering of the native application user interface element may be modified (e.g., in terms of appearance and/or location) and the functionality of the native application user interface element may be modified by the mapping provided by the user interface web engine 82. In some embodiments, the mapping could be a one-to-one (or, possibly one-to-many) correspondence between HTML elements and UI elements, a set of visual transformations such as affine transforms (e.g., scaling, translation, rotation, etc.) and rendering effects (such as fading, transparency, etc.), translations of user interface events (corresponding to any affine transforms), state mappings whereby elements may be marked as enabled, disabled, active, etc., and/or the like. States may have corresponding visual representations, but states may also refer to functionality”) (0037, 0059).

Claims 6, 11-12, and 14-16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S Pub. 20120137211 by Lewontin in view of U.S Pat. 9509783 by Hayden in further view of U.S Pub. 20130110647 by Gindi et al. in even view of U.S Pub. 20110072001 by Basu et al. in even view of U.S Pub. 20080262913 by Reitz et al.
Regarding claim 6, Lewontin specifically doesn’t disclose, viewability indicators are associated with how often portions of the native display are viewed, however Reitz discloses, wherein providing a rendering of the native display page includes the native hierarchical content elements and one or more viewability indicators, wherein the one or more viewability indicators are associated with how often portions of the native display page are viewed (“Statistics are obtained as to each ad or page layout's performance or impact on the user, such as revenue obtained from ads in the layout, how many user's click an ad, how long users view an ad, etc. …”) (Abstract).
It would have been obvious to a person of ordinary skill in the art at the time of the applicant's invention to modify, providing rendering of the native display page, mapping subset of native hierarchical content elements, and providing an updated rendering native display page, as disclosed by Lewontin, viewability indicators are associated with how often portions of the native display are viewed, as taught by Reitz for the purpose to enhance the website with additional information but does not want to change the physical layout of the web page.

Regarding claim 11, Lewontin specifically doesn’t disclose, receiving a call for the native sponsored content and providing sponsored content item, however Reitz discloses, receiving the call for the native sponsored content item (“the optimizing engine to have more control over ad position in a page as opposed to using set calls at predetermined positions. It is also possible to have ad content and/or ad characteristics reside at a site that is remote from, and not part of, optimizing engine 102. So, for example, the ad content can be obtained from a 
	providing, based at least in part on the call, the native sponsored content item (“calls can be included to other sites to obtain parts of the ad content to be used for one or more ads. In general, the functions described herein can be performed by the same or different devices and/or processes at one or more places and times”) (0024).
It would have been obvious to a person of ordinary skill in the art at the time of the applicant's invention to modify, providing rendering of the native display page, mapping subset of native hierarchical content elements, and providing an updated rendering native display page, as disclosed by Lewontin, receiving a call for the digital native sponsored content and providing sponsored content item, as taught by Reitz for the purpose to enhance the website with additional information but does not want to change the physical layout of the web page.

Regarding claim 12, Lewontin specifically doesn’t disclose, measuring a level of interaction with the native sponsored content to determine an effectiveness of the native sponsored content item, however Reitz discloses, measuring a level of interaction with the native content item on a display page (“User 144's actions with respect to the page are monitored and information that could indicate an ad's "impact" on the user (i.e., the ad's "performance") is provided to ad performance measurement process 110. For example, the act of a user clicking on an ad or on text or images within, adjacent to or otherwise associated with an ad can be a factor used in ad performance measurement process 110”) (0025);
	and determining an effectiveness of the digital native content item based at least in part on the level of interaction (i.e. ad performance measurement process) (0025). 
It would have been obvious to a person of ordinary skill in the art at the time of the applicant's invention to modify, providing rendering of the native display page, mapping subset of native hierarchical content elements, and providing an updated rendering native display page, as disclosed by Lewontin, measuring a level of interaction with the native sponsored content to determine an effectiveness of the native sponsored content item, as taught by Reitz for the purpose to enhance the website with additional information but does not want to change the physical layout of the web page.

Regarding claims 14, Lewontin specifically doesn’t disclose, generating template to create native advertisement based on attributes associated with sponsored elements and mapped native hierarchical content element to sponsored content element, however Reitz discloses, mapping a second content item comprising a second set of native hierarchical content elements to one or more corresponding content elements, wherein the second set of native hierarchical content elements are associated with a second native display page that is associated with a native display page associated with the selected set (“The characteristic definitions are mapped to the page layout by parsing the agent left-to-right while parsing the page in a left-to-right and top-down manner. Any other approach to assigning agent definitions to a page layout is possible. Note that in other embodiments it may not be necessary to have a spatial assignment of ad characteristics with ad slots. So in FIG. 3, Ad 1 is in the first position of the agent and is assigned to slot 330, Ad 2 is in the second position of the agent and is assigned to slot 332, Ad 3 is in the third position of the agent and is assigned to slot 334 and Ad 4 is in the fourth position of the  
	and generating a second template based at least in part on the mapping of the second set of native hierarchical content elements to the corresponding content elements (“The characteristic definitions are mapped to the page layout by parsing the agent left-to-right while parsing the page in a left-to-right and top-down manner. Any other approach to assigning agent definitions to a page layout is possible. Note that in other embodiments it may not be necessary to have a spatial assignment of ad characteristics with ad slots. So in FIG. 3, Ad 1 is in the first position of the agent and is assigned to slot 330, Ad 2 is in the second position of the agent and is assigned to slot 332, Ad 3 is in the third position of the agent and is assigned to slot 334 and Ad 4 is in the fourth position of the agent and is assigned to slot 336. Each Ad is displayed according to its characteristic in the agent”) (0030).
	It would have been obvious to a person of ordinary skill in the art at the time of the applicant's invention to modify, providing rendering of the native display page, mapping subset of native hierarchical content elements, and providing an updated rendering native display page, as disclosed by Lewontin, as disclosed by Lewontin, generating template to create native advertisement based on attributes associated with sponsored elements and mapped native hierarchical content element to sponsored content element, as taught by Reitz for the purpose to allow the desired data content items to be specified and more accurately extracted from related and/or similarly structured web pages to target right sponsored advertisements.

Regarding claim 15, Lewontin specifically doesn’t disclose, second native display page includes a full article page associated with the selected set of native hierarchical content  however Reitz discloses, wherein the second native display page includes a full page associated with the selected set of native hierarchical content elements (“providing advertising content includes ads that are adjacent to or embedded with portions of the main content”) (0003). 
	It would have been obvious to a person of ordinary skill in the art at the time of the applicant's invention to modify, providing rendering of the native display page, mapping subset of native hierarchical content elements, and providing an updated rendering native display page, as disclosed by Lewontin, second native display page includes a full article page associated with the selected set of native hierarchical content elements, as taught by Reitz for the purpose to allow the desired data content items to be specified and more accurately extracted from related and/or similarly structured web pages to target right sponsored advertisements.

Regarding claim 16, Lewontin specifically doesn’t disclose, second native display page comprises a page associated with a section of a website, however Reitz discloses, wherein the second native display page comprises a page associated with a section of a website that includes the native display page (i.e. item 330, 332, 334, and 336 is native to webpage “Latest News”) (See Fig. 3).
	It would have been obvious to a person of ordinary skill in the art at the time of the applicant's invention to modify, providing rendering of the native display page, mapping subset of native hierarchical content elements, and providing an updated rendering native display page, as disclosed by Lewontin, second native display page comprises a page associated with a section of a website, as taught by Reitz for the purpose to allow the desired data content items to be specified and more accurately extracted from related and/or similarly structured web pages to target right sponsored advertisements.

Response to Arguments
With regards to Double Patenting:
Applicant's arguments, see pages 9, filed December 21st, 2020, with respect to the Terminal Disclaimer filed herewith is sufficient to overcome the double patenting rejection.
With regards to §103 rejections:
Applicant's arguments, see pages 9-11, filed December 21st, 2020, with respect to the rejection(s) of claims 2-21 under 35 U.S.C 103(a) have been fully considered but are moots on new ground of rejection.
Because Applicant's remarks have not overcome the rejections of independent claims, the remarks regarding the dependent claims 3-18 and 20 are likewise moot.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US. Pub. 20110173071 (“Meyer”); US. Pub. 20020002568 (“Judson”). 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAUTAM UBALE whose telephone number is (571)272-9861.  The examiner can normally be reached on Mon-Fri. 8:00 AM- 4:30 PM MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270-3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 /GAUTAM UBALE/ Primary Examiner, Art Unit 3682